Exhibit 10.3

SECOND AMENDMENT TO LEASE AGREEMENT

 

This Second Amendment to Lease Agreement (“Second Amendment”) is made as of the
1st day of May, 2018, by and among CLEVELAND AMERICAN, LLC, a Delaware limited
liability company, and HOLDINGS CLEVELAND AMERICAN, LLC, a Delaware limited
liability company (collectively, “Landlord”), and INOGEN, INC., a Delaware
corporation (“Tenant”).

 

WHEREAS, Tenant currently leases from Landlord approximately 42,100 square feet
of space (the “Premises”) in the building located at 1 American Road, Cleveland,
Ohio 44144, pursuant to that certain Lease Agreement dated May 31, 2017 (the
“Original Lease”), as amended by that certain First Amendment to Lease Agreement
dated January 10, 2018 (the “First Amendment” and together with the Original
Lease, the “Lease”);

 

WHEREAS, Landlord and Tenant have agreed to expand the Premises upon and subject
to the terms set forth in the Lease and this Second Amendment; and

 

WHEREAS, the parties have agreed to modify the Lease in accordance with the
terms and provisions set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, Landlord and Tenant agree
as follows:

 

 

1.

Terms.  Capitalized terms not otherwise defined herein shall have the same
meaning as set forth in the Lease.

 

 

2.

Office Expansion.  

 

(a)The term “Second Office Increment” shall mean all 12,039 square feet of the
Expansion Area #2 as more precisely depicted on the space plan incorporated
herein as Second Amendment Exhibit A. The term “Third Office Increment” shall
mean all 17,941 square feet of the Expansion Area #3 as more precisely depicted
on the space plan incorporated herein as Second Amendment Exhibit A. The term
“Fourth Office Increment” shall mean all 21,554 square feet of the Expansion
Area #4 as more precisely depicted on the space plan incorporated herein as
Second Amendment Exhibit A. The term “Fifth Office Increment” shall mean all
25,192 square feet of the Expansion Area #5 as more precisely depicted on the
space plan incorporated herein as Second Amendment Exhibit A. The term “Sixth
Office Increment” shall mean all 27,912 square feet of the Expansion Area #6 as
more precisely depicted on the space plan incorporated herein as Second
Amendment Exhibit A.


(b)On May 1, 2018 (the “Second Office Increment Possession Date”): (i) the
Second Office Increment is added to the Premises; (ii) Section B of the Lease
Summary, Paragraph 1.2.A of the Lease and Paragraph 5.1.P of the Lease are
hereby amended to provide that the Premises contains approximately 54,139
rentable square feet of the Building; and (iii) Section K of the Lease Summary
and Paragraph 5.1.T of the Lease are hereby amended to provide that Tenant’s
Office Share for the Premises is 10.72%, which is determined by dividing 54,139
SF Rentable Area of the Premises by the 504,942 SF Rentable Office Area of the
Building. The term for the Second Office Increment shall be coterminous with the
initial Premises and expire on September 30, 2024. The “Second Office Increment
Commencement Date” shall occur on the later of (i) August 1, 2018; (ii) ninety
(90) days after the Second Office Increment Possession Date; and (iii)
substantial completion by Landlord of all Landlord Work subject to punchlist
items and other items that do not materially adversely affect Tenant’s
operations from the Second Office Increment, pursuant to Exhibits D-1 and D-2 of
this Second Amendment. Landlord shall provide Tenant with 10 parking spaces per
1,000 rentable square feet of the Second Office Increment (the “Second Expansion
Parking Field”). The Second Expansion Parking Field shall be within “Zone 1” as
approximately shown on Exhibit F, which shall be completed prior to the Second
Office Increment Commencement Date.

 

(c)On the earlier to occur of (i) 90 days after the date upon which Landlord
delivers possession of the Third Office Increment to Tenant with Landlord’s
Work, pursuant to Exhibits D-1 and D-2 of this Second Amendment, Substantially
Complete, subject to punchlist items and other items that do not materially
adversely affect Tenant’s operations from the Third Office Increment; or (ii)
the date upon

 

--------------------------------------------------------------------------------

 

which any of Tenant’s employees occupy  all or any portion of the Third Office
Increment (in either event, the “Third Office Increment Commencement Date”), (x)
the Third Office Increment is added to the Premises; (y) Section B of the Lease
Summary, Paragraph 1.2.A of the Lease and Paragraph 5.1.P of the Lease are
hereby amended to provide that the Premises contains approximately 72,080
rentable square feet of the Building; and (z) Section K of the Lease Summary and
Paragraph 5.1.T of the Lease are hereby amended to provide that Tenant’s Office
Share for the Premises is 14.27%, which is determined by dividing 72,080 SF
Rentable Area of the Premises by the 504,942 SF Rentable Office Area of the
Building. Notwithstanding the foregoing, unless any of Tenant’s employees occupy
all or any portion of the Third Office Increment before November 1, 2018, the
Third Office Increment Commencement Date shall not be deemed to occur before
November 1, 2018. Notwithstanding the foregoing, Tenant shall be permitted to
access the Third Office Increment prior to the Third Office Increment
Commencement Date provided, however, Tenant shall only occupy such portions of
the Third Office Increment as approved by Landlord and Tenant shall not
interfere with the performance of Landlord’s Work. The term for the Third Office
Increment shall be coterminous with the initial Premises and expire on September
30, 2024. Landlord shall provide Tenant with 4 parking spaces per 1,000 rentable
square feet of the Third Office Increment (the “Third Expansion Parking Field”).
The Third Expansion Parking Field shall be within “Zone 1” as approximately
shown on Exhibit F, which shall be completed prior to November 1, 2018.

 

(d)On the earlier  to occur of (i) 90 days after the date upon which Landlord
delivers possession of the Fourth Office Increment to Tenant with Landlord’s
Work, pursuant to Exhibits D-1 and D-2 of this Second Amendment, Substantially
Complete, subject to punchlist items and other items that do not materially
adversely affect Tenant’s operations from the Fourth Office Increment; or (ii)
the date upon which any of Tenant’s employees occupy  all or any portion of the
Fourth Office Increment (in either event, the “Fourth Office Increment
Commencement Date”), (x) the Fourth Office Increment is added to the Premises;
(y) Section B of the Lease Summary, Paragraph 1.2.A of the Lease and Paragraph
5.1.P of the Lease are hereby amended to provide that the Premises contains
approximately 93,634 rentable square feet of the Building; and (z) Section K of
the Lease Summary and Paragraph 5.1.T of the Lease are hereby amended to provide
that Tenant’s Office Share for the Premises is 18.54%, which is determined by
dividing 93,634 SF Rentable Area of the Premises by the 504,942 SF Rentable
Office Area of the Building. Notwithstanding the foregoing, unless any of
Tenant’s employees occupy all or any portion of the Third Office Increment
before July 1, 2019, the Fourth Office Increment Commencement Date shall not be
deemed to occur before July 1, 2019. Notwithstanding the foregoing, Tenant shall
be permitted to access the Fourth Office Increment prior to the Fourth Office
Increment Commencement Date provided, however, Tenant shall only occupy such
portions of the Fourth Office Increment as approved by Landlord and Tenant shall
not interfere with the performance of Landlord’s Work. The term for the Fourth
Office Increment shall be coterminous with the initial Premises and expire on
September 30, 2024. Landlord shall provide Tenant with 8.5 parking spaces per
1,000 rentable square feet of the Fourth Office Increment (the “Fourth Expansion
Parking Field”). The Fourth Expansion Parking Field shall be within “Zone 2” as
approximately shown on Exhibit F, and Landlord and Tenant agree that patching
and restriping of the Fourth Expansion Parking Field shall be completed as
weather permits. In the event that the Fourth Expansion Parking Field requires
additional construction to accommodate the number of parking spaces within the
Fourth Expansion Parking Field, Landlord shall complete such construction prior
to the Fourth Office Increment Commencement Date unless Landlord provides
sufficient parking in an alternate parking area which shall be no more distant
from the Building entrance than the Fourth Expansion Parking Field.

 

Promptly after mutual execution of this Second Amendment, the Security Deposit
shall be increased by $51,023.07.  Tenant shall not receive any Office Increment
Allowance or any other Landlord provided allowance in connection with the Second
Office Increment, the Third Office Increment, or the Fourth Office Increment.
Landlord shall pay a commission to Tenant’s Broker pursuant to that Real Estate
Commission Agreement dated January 31, 2017 attached to the Lease as Exhibit
G.  Such Commission Agreement shall also apply to the Fifth Office Increment
and, if applicable, the Sixth Office Increment if Tenant exercises any expansion
option or ROFR set forth in this Second Amendment.

 

 

3.

Condition.   Tenant acknowledges that other than those Landlord Work obligations
set forth on Exhibits D-1 and D-2 of this Second Amendment, Tenant is leasing
and accepts the Second Office Increment, the Third Office Increment, and the
Fourth Office Increment in their “as-is” condition.  

2

 

--------------------------------------------------------------------------------

 

 

 

4.

Base Rent – Second Office Increment. Notwithstanding anything to the contrary
contained in the Lease, assuming the Second Office Increment Commencement Date
is during Lease Year 1, Tenant’s obligation to pay Base Rent shall increase by
$9,932.18 per month, based on $9.90 per rentable square foot of the Second
Office Increment per annum. Base Rent for the Second Office Increment shall
continue as set forth on Exhibit B of this Second Amendment. In the event that
the Term is extended beyond the end of Lease Year 12, Tenant’s obligation to pay
Base Rent for the Second Office Increment for each Lease Year thereafter shall
increase by two and one-half percent (2.5%) per year, on a cumulative basis.

 

 

5.

Base Rent – Third Office Increment. Notwithstanding anything to the contrary
contained in the Lease, assuming the Third Office Increment Commencement Date is
during Lease Year 2, Tenant’s obligation to pay Base Rent shall increase by
$17,686.84 per month, based on $11.83 per rentable square foot of the Third
Office Increment per annum. Base Rent for the Third Office Increment shall
continue as set forth on Exhibit C of this Second Amendment. In the event that
the Term is extended beyond the end of Lease Year 12, Tenant’s obligation to pay
Base Rent for the Third Office Increment for each Lease Year thereafter shall
increase by two and one-half percent (2.5%) per year, on a cumulative basis.

 

 

6.

Base Rent – Fourth Office Increment.  Notwithstanding anything to the contrary
contained in the Lease, assuming the Fourth Office Increment Commencement Date
is during Lease Year 2, Tenant’s obligation to pay Base Rent shall increase by
$23,404.05 per month, based on $13.03 per rentable square foot of the Third
Office Increment per annum. Base Rent for the Fourth Office Increment shall
continue as set forth on Exhibit E of this Second Amendment. In the event that
the Term is extended beyond the end of Lease Year 12, Tenant’s obligation to pay
Base Rent for the Fourth Office Increment for each Lease Year thereafter shall
increase by two and one-half percent (2.5%) per year, on a cumulative basis.

 

 

7.

Fifth Office Increment. Provided that Tenant is not then in Default, beyond all
applicable notice and cure periods, under any of the terms of the Lease and has
not been in monetary or other material Default, beyond all applicable notice and
cure periods, more than two (2) times during the Term, Tenant shall have the
option to lease all, but not a portion, of the Fifth Office Increment provided,
however, that such Fifth Office Increment Space is not leased to another tenant
or Landlord is not in current, reciprocal written negotiations for the lease of
all or part of such Fifth Office Increment Space with another tenant which is
subject to and subordinate to the provisions of Section 35.A of the Lease.
Tenant and Landlord shall enter into an amendment to the Lease evidencing the
expansion into the Fifth Office Increment at the Base Rent as set forth on
Exhibit E of this Second Amendment. In the event that Tenant properly exercises
its option to expand into the Fifth Office Increment, the lease of such space
shall commence on the earlier  to occur of (i) 90 days after the date upon which
Landlord delivers possession of the Fifth Office Increment to Tenant with
Landlord’s Work, pursuant to Exhibits D-1 and D-2 of this Second Amendment,
Substantially Complete, subject to punchlist items and other items that do not
materially adversely affect Tenant’s operations from the Fifth Office Increment;
or (ii) the date upon which any of Tenant’s employees occupy  all or any portion
of the Fifth Office Increment (the “Fifth Office Increment Commencement Date”)
and shall be coterminous with the Term. Notwithstanding the foregoing, if at the
time Tenant occupies the Fifth Office Increment, fewer than five (5) full
calendar years remain on the Term, the Lease shall be extended for all of the
Premises so that a minimum of five (5) years remain on the Term. In the event
that the Term is extended beyond the end of Lease Year 12, Tenant’s obligation
to pay Base Rent for the Fifth Office Increment for each Lease Year thereafter
shall increase by two and one-half percent (2.5%) per year, on a cumulative
basis. Landlord shall provide Tenant with 214 parking spaces (the “Fifth
Expansion Parking Field”). The Fifth Expansion Parking Field shall be within the
“Zone 2”, as approximately shown on Exhibit F, and Landlord and Tenant agree
that patching and restriping of the Fifth Expansion Parking Field shall be
completed as weather permits. In the event that the Fifth Expansion Parking
Field requires additional construction to accommodate the number of parking
spaces within the Fifth Expansion Parking Field Landlord shall complete such
construction prior to the Fifth Office Increment Commencement Date unless
Landlord provides sufficient parking in an alternate parking area which shall be
no more distant from the Building entrance than the Fifth Expansion Parking
Field. Tenant shall not receive any Office Increment Allowance or any other
Landlord provided allowance in connection with the Fifth Office Increment.

 

3

 

--------------------------------------------------------------------------------

 

 

8.

ROFR.   Upon the full execution of this Second Amendment, the provisions of
Section 35.A. of the Lease shall apply only to the Fifth Office Increment,
provided, however, if a Third Party leases all or any portion of the Fifth
Office Increment for a lease term longer than five (5) calendar years, the
provisions of Section 35.A shall no longer apply to the Fifth Office Increment.

 

 

9.

Sixth Office Increment.   In the event that Tenant is leasing all of the Fourth
Office Increment and thereafter Landlord sends a Space Offer Notice to Tenant in
reference to the Fifth Office Increment pursuant to Section 35.A of the Lease
and Tenant does not deliver an Acceptance Notice regarding the Fifth Office
Increment, all of Tenant’s option and ROFR rights and obligations regarding the
Fifth Office Increment as set forth in Section 6, Section 7 and Section 8 of
this Second Amendment shall apply to the Sixth Office Increment (the “Sixth
Office Increment Expansion Rights”), including, without limitation, the  Base
Rent per RSF as set forth on Exhibit E of this Second Amendment and providing
Tenant 237 parking spaces in Zone 2, provided, however, that the Sixth Office
Increment is not leased to another tenant or Landlord is not in current,
reciprocal written negotiations for the lease of all or part of such Sixth
Office Increment Space with another tenant. Notwithstanding the foregoing, the
Sixth Office Increment Expansion Rights shall be subject and subordinate to the
rights of any other party leasing space in the Building as of the Fourth Office
Increment Commencement Date.  

 

 

10.

Section 1.4.   Section 1.4 and Section 1.5 of the Lease are hereby deleted in
their entirety. All references to Warehouse Space contained in the Lease are no
longer applicable because Landlord and Tenant agree that Tenant shall no longer
have the right to expand into any Warehouse Space.

 

 

11.

Section 35.   Section 35.B of the Lease is deleted in its entirety.

 

 

12.

Counterparts; Conflicts.  This Second Amendment may be executed in counterparts,
which taken together shall constitute one and the same instrument and any one of
the parties hereto may execute this Second Amendment by signing such
counterpart.  In the event of any inconsistency between the terms of the Lease
and this Second Amendment, the terms of this Amendment shall control.

 

 

13.

Lease Binding.  Except as expressly amended hereby, the Lease shall remain in
full force and effect and fully binding upon the parties hereto.

 

 

SIGNATURE PAGE FOLLOWS

 




4

 

--------------------------------------------------------------------------------

 

The parties have duly executed this Second Amendment as of the date first-above
written.

 

 

LANDLORD:

 

CLEVELAND AMERICAN, LLC,

a Delaware limited liability company,

 

 

 

By:

 

/s/ Christopher Semarjian

 

 

Christopher Semarjian, Manager

 

 

 

 

HOLDINGS CLEVELAND AMERICAN, LLC,

a Delaware limited liability company

 

 

 

 

By:

 

Holdings Ohio Manager, LLC,

a Delaware limited liability company,

its Manager

 

 

By:

/s/ John A. Mase

 

 

 

John A. Mase, Chief Executive Officer

 

 

 

 

 

 

 

 

TENANT:

 

INOGEN, INC.,

a Delaware corporation

 

By:

 

/s/ Alison Bauerlein

 

 

Name:

Alison Bauerlein

 

 

Title:

Chief Financial Officer

 

 

5

 

--------------------------------------------------------------------------------

 

 

STATE OF OHIO

 

)

 

 

 

)

SS:

COUNTY OF CUYAHOGA

 

)

 

 

The foregoing instrument was acknowledged before me this 14th day of May, 2018,
by Christopher Semarjian, the Manager of Cleveland American, LLC, a Delaware
limited liability company, on behalf of the limited liability company.

 

/s/ Sue A. Speck

Notary Public

 

My commission expires:

10/19/2019

 




 

 

--------------------------------------------------------------------------------

 

[gxckc3qlblsl000001.jpg]

 

 

 

 

 

 

 

STATE OF CALIFORNIA

 

)

 

 

 

)

ss.

COUNTY OF LOS ANGELES

 

)

 

 

 

On May 10, 2018, before me, Renay Irene Cardona Marquez, Notary Public
personally appeared John A. Mase, who proved to me on the basis of satisfactory
evidence to be the person whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his authorized capacity and that
by his signature on the instrument the person, or the entity upon behalf of
which the person acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

 

Signature

/s/ Renay Irene Cardona Marquez

(Seal)

 




 

 

--------------------------------------------------------------------------------

 

[gxckc3qlblsl000002.jpg]

 

 

 

 

 

 

 

STATE OF CALIFORNIA

 

)

 

 

 

)

ss.

COUNTY OF SANTA BARBARA

 

)

 

 

 

On May 8, 2018, before me, Gretchen L. Smith, Notary Public personally appeared
Alison Bauerlein, who proved to me on the basis of satisfactory evidence to be
the person whose name is subscribed to the within instrument and acknowledged to
me that she executed the same in her authorized capacity and that by her
signature on the instrument the person, or the entity upon behalf of which the
person acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

 

Signature

/s/ Gretchen L. Smith

(Seal)

 




 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

[gxckc3qlblsl000003.jpg]




 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

Second Office Increment Base Rent

 

Lease Year

Base Rent PSF Per

Annum

Lease Year 1

$9.90

Lease Year 2

$10.15

Lease Year 3

$10.40

Lease Year 4

$10.66

Lease Year 5

$10.93

Lease Year 6

$11.20

Lease Year 7

$11.48

Lease Year 8

$11.77

Lease Year 9

$12.06

Lease Year 10

$12.36

Lease Year 11

$12.67

Lease Year 12

$12.99

 




 

 

--------------------------------------------------------------------------------

 

EXHIBIT C

 

 

Third Office Increment Base Rent

 

Lease Year

Base Rent PSF Per

Annum

Lease Year 1

$11.54

Lease Year 2

$11.83

Lease Year 3

$12.12

Lease Year 4

$12.43

Lease Year 5

$12.74

Lease Year 6

$13.06

Lease Year 7

$13.38

Lease Year 8

$13.72

Lease Year 9

$14.06

Lease Year 10

$14.41

Lease Year 11

$14.77

Lease Year 12

$15.14




 

 

--------------------------------------------------------------------------------

 

Exhibit D‑1

LANDLORD’S WORK

*NOTE: For purposes of this Exhibit D-1 the term “Premises” shall mean the
Second Office Increment, the Third Office Increment, the Fourth Office
Increment, the Fifth Office Increment and/or the Sixth Office Increment, as
applicable.

Landlord shall construct certain improvements to the Premises, at Landlord’s
sole cost and expense, as more fully described on Exhibit D‑2 attached hereto
(“Landlord’s Work”).  The Premises shall be deemed to be “Ready for Occupancy”
upon the date on which Landlord’s Work is Substantially Completed (as
hereinafter defined), or (B) the date on which Landlord’s Work would have been
Substantially Completed, had one or more Tenant Delays (as hereinafter defined)
not occurred.

The term “Substantially Completed” means that (A) the contractor has
substantially completed Landlord’s Work, which shall be deemed complete even
though minor details of construction, mechanical adjustments or decorations
which do not materially interfere with Tenant’s use of the applicable portion of
the Premises  (items normally referred to as “Punch-List Items”) remain to be
performed, (B) Tenant shall have access to the applicable portion of the
Premises and Parking Facilities, and substantially all services provided for in
this Lease, (C) the Premises shall be free of all material construction
equipment and debris; and (D) if a permit is required for any portion of the
Landlord’s Work, a certificate of occupancy or temporary certificate of
occupancy (or its equivalent, such as a “final sign-off” by the building
inspector) has been obtained for the applicable portion of the Premises but only
to the extent such may be obtained without completion of Tenant
Improvements.  Landlord and Tenant shall jointly prepare the list of Punch-List
Items.  Landlord shall cause the Punch-List Items to be corrected as soon as
reasonably possible and practical.  Tenant’s occupancy of the applicable portion
of the Premises shall be deemed acceptance of the applicable portion of the
Premises and Landlord’s Work, subject to the Punch-List Items.

The term “Tenant Delays” means any delays attributable to the following: (i) any
failure by Tenant to comply with the date and time limits in this Lease; (ii)
delays due to the acts or failures to act of Tenant, its agent or contractor,
where such acts or failures to act delay the completion of Landlord’s Work;
(iii) delays due to any changes requested by Tenant to the plans for Landlord’s
Work; (iv) delays due to Tenant’s selection of materials or methods of
construction which cannot be timely incorporated into the schedule for the
Landlord’s Work; and (v) any other delays due to the acts or omissions of Tenant
or any Tenant Representative, where such acts or omissions delay the completion
of Landlord’s Work. The foregoing notwithstanding, there shall be no Tenant
Delay unless Tenant fails to correct or comply within 24 hours after having
received Notice from Landlord of such pending Tenant Delay.  Tenant shall allow
reasonable sufficient time for Landlord to complete Landlord’s Work

 

 




 

 

--------------------------------------------------------------------------------

 

 

 

Exhibit D-2

LIST OF LANDLORD’S WORK

*NOTE: For purposes of this Exhibit D-2 the term “Premises” shall mean the
Second Office Increment, the Third Office Increment, the Fourth Office
Increment, the Fifth Office Increment and/or the Sixth Office Increment, as
applicable.

 

The following Tenant Improvements shall fully comprise the scope of work which
is the List of Landlord’s Work will be completed to make the Premises ready for
Occupancy:

 

LANDLORD SCOPE OF WORK

 

•

All of the Building's plumbing, heating, life safety ventilating, air
conditioning, existing elevator, common area lighting, or electrical systems
("Building Systems") are in good working order to the extent necessary to
service the Premises.

 

 

•

All roofing inspections, repairs, maintenance and replacements necessary to
ensure the roof over the Premises is water tight.

 

 

•

Demising, ingress, and egress for access to the Premises as necessary to secure
the Premises and meet applicable code and ADA requirements for access to the
Premises.

 

 

•

Sub-metering of electricity for overhead lights, base plugs, and supplemental
HVAC.

 

•

Existing Men’s and Women’s restrooms adjacent to the Premises in good working
order, compliant with ADA, and with sufficient capacity to meet code
requirements and service Tenant’s employees.

 

 

•

Parking field patched and restriped, as well as sufficient lighting in place
consistent with parking exhibit

 

•

Premises clear of all FF&E and property of prior tenant and Landlord; and
Premises in broom clean condition.

 

 

•

For any Office Premises, paint all wall surfaces with Sherwin-Williams Duration
or better (Tenant to select no more than 3 colors), and paint new door and
sidelight frames.

 

 

•

For any Office Premises, install flooring with an installation allowance of
$28.00 per square yard wherever carpet is specified:

 

 

o

Landlord to furnish and install new carpet tile using a $28.00 per square yard
installation allowance in all areas unless listed below.

 

 

o

Landlord to furnish and install new building standard VCT in Copy/Mail/Work, IT
Server and IT Work/Storage rooms.

 

 

o

Landlord to furnish and install new 4” standard vinyl base in all areas of new
flooring, straight base for carpeting, cove base for hard surface flooring.

 

DEMOLITION

 

•

Landlord to have Premises clear of all FF&E and property of prior tenant and
Landlord; and Premises in broom clean condition prior to General Contractor
mobilization.

 

CARPENTRY

 

•

Landlord to furnish any new demising walls, ingress, and egress as necessary to
secure the Premises and meet applicable code and ADA requirements.

 

 

HVAC

 

 

•

Landlord responsible for maintenance, repair, and rebalancing of main plant
equipment, metering of

 

 

 

--------------------------------------------------------------------------------

 

 

devices and to ensure the cooling capacity will meet load requirements per
Tenant’s engineer. (1 ton of cooling for every 400 rentable square feet).

 

 

ATRIA AND OPEN STAIRWELLS

 

 

•

Prior to the delivery of Possession of any Expansion Areas that include open
stairwells and atria connecting to the 1st floor (Expansion Areas 3, 4, 6, and
7), Landlord shall appropriately secure and demise these atria with drywall and
glass partition for privacy purposes and remove any unneeded stairs to ensure a
secure premises for Tenant and compliance with all fire and ingress/egress
issues related to local code.  

 

 

SOUTH WALL WINDOWS

 

 

•

On or before July 1, 2019 Landlord shall prepare window holes along the southern
wall of the Fourth Office Increment  that may be utilized in the construction of
the courtyard window project (“Courtyard Window Construction”), and Landlord at
its option can either cover the holes with drywall or insert windows in
connection with the Courtyard Window Construction.

 




 

 

--------------------------------------------------------------------------------

 

EXHIBIT E

 

 

Fourth Office Increment, Fifth Office Increment and Sixth Office Increment Base
Rent

 

Lease Year

Base Rent PSF Per Annum

Lease Year 1

$12.71

Lease Year 2

$13.03

Lease Year 3

$13.35

Lease Year 4

$13.69

Lease Year 5

$14.03

Lease Year 6

$14.38

Lease Year 7

$14.74

Lease Year 8

$15.11

Lease Year 9

$15.49

Lease Year 10

$15.87

Lease Year 11

$16.27

Lease Year 12

$16.68

 




 

 

--------------------------------------------------------------------------------

 

EXHIBIT F

 

[see attached]

 

 

--------------------------------------------------------------------------------

 

[gxckc3qlblsl000004.jpg]

 

 